Citation Nr: 0101963	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  96-00 160A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for tinea pedis with 
secondary onychomycosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1984 
to February 1992.  She served in Southwest Asia from 
September 1990 to April 1991.  

This appeal arises from a September 1995 rating action of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the issue of entitlement to service connection for 
tinea pedis with secondary onychomycosis.  

A review of the file reveals that by rating decision dated in 
October 16, 2000, the RO found that claims of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), ocular hypertension, a left leg disorder, and a skin 
rash all over the body were not well grounded.  Since that 
decision, however, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Unlike the version of the law in effect at the time 
of the October 2000 rating decision, VA is now charged with 
the duty to assist almost every claimant, as well as the duty 
to provide certain notices to claimants to assist them in 
pursuing the benefit sought.  The new law applies to the 
ocular hypertension, a left leg disorder, and whole-body skin 
rash claims.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  As regards the COPD claim, the Board notes that that 
claim was previously denied by the RO in January 1998.  For 
these reasons, the Board refers the claims of entitlement to 
service connection for COPD, ocular hypertension, a left leg 
disorder, and a skin rash all over the body, to the RO for 
appropriate action.


REMAND

As noted above, a significant change in the law occurred 
during the pendency of the veteran's appeal.  Specifically, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In part, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
claims, as here, which were filed before the date of 
enactment but which were not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans' Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

It appears that further development is warranted.  First, it 
does not appear that the claims folder contains all the VA 
treatment records pertinent to the claim on appeal.  The 
appellant has indicated that there may be pertinent VA 
treatment records from the VA Medical Center (MC) in Lake 
City, Florida, dated from February 1992 to January 1994, 
which have not been associated with the claims folder.  In 
addition, she indicated that she may be receiving treatment 
at the Gainesville, Florida, VAMC.  As VA records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records, in 
addition to any other pertinent VA treatment records which 
are not in the claims folder, prior to a final decision in 
this case.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the appellant provided the necessary VA 
authorization to release pertinent treatment records from her 
private physician, T. H. Tillo, D.P.M.  Although some of Dr. 
Tillo's records have been associated with the claims folder, 
it does not appear that Dr. Tillo has been requested to 
forward copies of all pertinent treatment records to the RO.  

Finally, the Board believes that the RO should have the 
appellant examined by VA in order to determine the nature and 
etiology of her skin rash of the feet and ankles, diagnosed 
as tinea pedis with secondary onychomycosis.  The VA 
examination must be performed during the active stage of the 
condition as the November 1999 VA examination report noted 
that no diagnosis of her skin disorder was possible when it 
was in remission.  See Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (when a claimant's medical history indicates that her 
condition undergoes periods of remission and recurrence, VA 
is required to provide a medical examination during the 
period of recurrence in order to provide a proper disability 
rating).  She is hereby advised that, in the event she fails 
to report for a VA examination without good cause, her claim 
may be denied.  38 C.F.R. § 3.655 (2000).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for her skin rash of the feet and ankles, 
diagnosed as tinea pedis with secondary 
onychomycosis, that has not already been 
made part of the record, and should assist 
her in obtaining such evidence.  The RO 
should obtain and associate with the 
claims file copies of all additional VA 
clinical treatment records pertaining to 
the appellant's skin rash of the feet and 
ankles, diagnosed as tinea pedis with 
secondary onychomycosis, which have not 
already been associated with the claims 
folder.  The Board is particularly 
interested in:

a.  Copies of pertinent VA treatment 
records developed at the Lake City 
VAMC:  (1) between February 1992 and 
January 1994 and (2) after March 
1999; and

b.  Copies of any pertinent 
treatment records developed at the 
Gainesville VAMC; and

c.  Copies of all treatment records 
developed by Dr. T. H. Tillo, 1751 
US Hwy 90 West, Lake City, FL 32055.  
Please note that a VA Form 21-4142 
for Dr. Tillo's records, dated in 
August 1995, is in the claims 
folder.

Copies of all such available records 
should be associated with the appellant's 
claims folder.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  The RO shall inform 
the appellant if the VA is unable to 
secure any of the relevant records sought.

2.  Thereafter, the RO should afford the 
appellant an appropriate VA examination 
to determine the nature and etiology of 
her skin rash of the feet and ankles, 
diagnosed as tinea pedis with secondary 
onychomycosis.  The VA examination must 
be performed during the active stage of 
the condition.  All necessary tests 
should be conducted.  The claims file 
should be made available to the examiner 
for review.  After reviewing all the 
evidence of record, the examiner should 
examine the veteran, and offer an opinion 
as to each of the following questions:

(a)  Does the veteran currently have 
a skin rash of the feet and ankles, 
including tinea pedis with secondary 
onychomycosis?  

(b)  If the veteran currently has 
such a skin rash of the feet and 
ankles, what is the date of onset 
and etiology of the condition?  Is 
it as least as likely as not that it 
had its onset during active service 
from January 1984 to February 1992?  

(c)  If the skin rash of the feet 
and ankles had its onset prior to a 
period of active service, is it at 
least as likely as not that it 
underwent a chronic or permanent 
worsening during her period of 
active military duty?

(d)  If it is at least as likely as 
not that the skin rash of the feet 
and ankles underwent a chronic or 
permanent worsening during her 
period of active duty, can the 
worsening be clearly and 
unmistakably attributed to the 
natural progress of the condition, 
versus a service-related cause or 
event?

A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the above, the RO 
should readjudicate the claim for service 
connection for skin rash of the feet and 
ankles, diagnosed as tinea pedis with 
secondary onychomycosis, with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.  If the decision 
remains unfavorable, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  She has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



